Case 1:15-mc-01404-CKK Document 406-1 Filed 07/30/19 Page 1 of 1

United States Court of Appeals

FOR THE DISTRICT OF COLUMBIA CIRCUIT

No. 19-7058 September Term, 2018
1:15-mc-01404-CKK
Filed On: July 30, 2019

In re: Domestic Airline Travel Antitrust
Litigation

Consolidated with 19-7059, 19-7060

ORDER

Upon consideration of the motion by appellant Stephan Willett for voluntary
dismissal of his appeal in No. 19-7059, and the motion by appellant Michael Argie
for voluntary dismissal of his appeal in No. 19-7060, it is

ORDERED that the motions be granted, and Nos. 19-7059 and 19-7060 be
dismissed. It is

FURTHER ORDERED that the consolidation of Nos. 19-7059 and 19-7060
with No. 19-7058 be terminated.

The Clerk is directed to issue forthwith the mandate in Nos. 19-7059 and
19-7060.

FOR THE COURT:
Mark J. Langer, Clerk

BY: /s/
Laura Chipley
Deputy Clerk
